Name: 94/654/EC: Commission Decision of 29 September 1994 adopting the forecast supply balance for banana production, consumption, imports and exports for the Community for 1994
 Type: Decision_ENTSCHEID
 Subject Matter: production;  consumption;  plant product;  trade
 Date Published: 1994-09-30

 Avis juridique important|31994D065494/654/EC: Commission Decision of 29 September 1994 adopting the forecast supply balance for banana production, consumption, imports and exports for the Community for 1994 Official Journal L 254 , 30/09/1994 P. 0090 - 0091COMMISSION DECISION of 29 September 1994 adopting the forecast supply balance for banana production, consumption, imports and exports for the Community for 1994 (94/654/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas (1), as amended by Commission Regulation (EC) No 3518/93 (2), and in particular Article 20 thereof, Whereas Article 16 of Regulation (EEC) No 404/93 provides for a forecast supply balance to be drawn up each year on the basis of a number of market parameters; whereas the main purpose of the supply balance is to establish the outlook for Community production and consumption and the forecasts for imports of traditional ACP bananas, and hence the supply requirements for the Community market and the requisite tariff quota; Whereas the supply balance should be reviewed as soon as possible in accordance with Article 16 (3) of Regulation (EEC) No 404/93 to take account of the impact on production in Martinique, Guadeloupe and certain ACP States, of tropical storm Debbie, which struck the region on 10 September 1994; whereas, however, the review can only take place on the basis of a final assessment of the situation, which is not yet applicable; Whereas the Management Committee for Bananas has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS DECISION: Article 1 The forecast supply balance for banana production, consumption, imports and exports for the Community for 1994 shall be as shown in the Annex hereto. Article 2 This Decision is addressed to the Member States. Done at Brussels, 29 September 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 47, 25. 2. 1993, p. 1. (2) OJ No L 320, 22. 12. 1993, p. 15. ANNEX PROVISIONAL BALANCE SHEET FOR BANANAS 1994 "(quantities in tonnes to nearest 1 000)"" ID="1">EC Production> ID="2">643 000"> ID="1">Imports Traditional ACP> ID="2">666 000"> ID="1">Tariff quota> ID="2">2 118 000"> ID="1">Gross consumption> ID="2">3 427 000"> ID="1">Exports> ID="2">26 000"> ID="1">Net consumption> ID="2">3 401 000">